Citation Nr: 1200366	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  He died in October 2007, and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran died in October 2007 and the death certificate lists the immediate and sole cause of death as right renal carcinoma, and there were no listed other significant conditions contributing to death.

2.  There is no competent evidence to show that the Veteran's fatal right renal carcinoma was due to any disability that was incurred in service from May 1969 to April 1971, manifested during the first post-service year, or was otherwise related to service.  

3.  The Veteran's service-connected disabilities at the time of his death were tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable; a service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death. 



CONCLUSION OF LAW

The Veteran's fatal right renal carcinoma was not due to disease or injury that was incurred in or aggravated by service, or proximately due to or the result of a disability that was presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in August 2008 and March 2011.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected).  

To the extent that the March 2011 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statement of the case, dated in May 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records and VA records to include an Agent Orange examination.  The Appellant has furnished a copy of the Veteran's death certificate, as well as numerous private medical records from Kaiser Permanente, including records and a statement of Dr. J.S.  

In a letter in August 2008, as well as in the statement of the case in September 2009 and supplemental statement of the case in January 2010, the Appellant was notified that clarification was needed from Dr. J.S. concerning conflicting statements he made relevant to the origin of the cancer that resulted in the Veteran's death.  However, no further records or statements of Dr. J.S. were thereafter received.  The Appellant has not identified any additionally available evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In April 2011, a VA physician reviewed the file and furnished an opinion on the cause of death.  



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for malignant tumors, if the disability is manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 



VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346  (1994), 61 Fed. Reg. 41,442, 41,449  and 57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608  (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994).  

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  




For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Facts

The Veteran served on active duty from May 1969 to April 1971, which included a tour of duty in the Republic of Vietnam from May 1970 to April 1971.  He died in October 2007, and the death certificate lists the immediate, and sole, cause of death as right renal carcinoma, of three months' duration.  On the death certificate, for other significant conditions contributing to death, but not resulting in the underlying cause of death, there were no conditions listed.  No autopsy was performed.  The Veteran died at his residence.  

At the time of his death, service connection was in effect for tinnitus, 10 percent disabling, and bilateral hearing loss, noncompensable.  



The Appellant, who is the Veteran's surviving spouse, asserts that the Veteran's cause of death was lung cancer that metastasized to the kidney, and not renal cancer that metastasized to the lung.  She argues that the Veteran, having served in Vietnam during the Vietnam era and being presumed exposed to herbicide agents therein, developed the fatal lung cancer that is presumed under the law to have been incurred in service.  In other words, she claims that service connection for the cause of the Veteran's death is warranted on the basis that a condition - lung cancer - not yet service connected caused the Veteran's death.  

The Appellant furnished statements herself, from family members, and from the Veteran's employer to the effect that several years before cancer was diagnosed the Veteran had signs of lung cancer to include coughing up bloody expectorant and difficulty breathing.  She stated that private medical records a few years before the Veteran's death show that he had lung congestion and breathing problems.  That is, she argued that the Veteran had lung cancer long before kidney cancer.  She stated that the evidence presented had created a great deal of doubt as to the etiology of the Veteran's cancer and that the benefit of the doubt should go to the Veteran.   

VA records in September 2006 and private records from Kaiser Permanente, dated in 2006 and 2007, and from Sutter Occ Health, dated in March 2004, show that the Veteran had lung problems before renal cancer was diagnosed in 2007.  Pulmonary function tests in 2004 showed mild obstruction.  He was known to have a long history of smoking, having quit in September 2006.  In August 2006, the Veteran was seen with a complaint of shortness of breath.  A chest X-ray revealed an increased bronchovascular marking over the lung field with emphysematous changes.  The assessment was chronic obstructive pulmonary disease with bronchitis.  



In September 2006, on a VA Agent Orange examination, the Veteran complained of a cough.  It was noted that he smoked two packs of cigarettes a day for 40 years and was currently smoking.  The diagnoses included chronic obstructive pulmonary disease with cough.  A subsequent chest X-ray showed chronic appearing lung changes without any acute infiltrates or acute pleural abnormalities.  Pulmonary vascularity was within normal limits. 

An abdominal ultrasound in March 2007 showed that the right kidney was normal.  In June 2007, the Veteran was seen for painless hematuria.  In July 2007, a CT scan showed a large right renal mass.  CT scans also showed bilateral pulmonary nodules with adenopathy, metastatic until proven otherwise.  The assessments were right renal mass, probable renal cell carcinoma, likely tumor thrombus in the vena cava and to the hepatic veins, and retroperitoneal adenopathy and pulmonary nodules that were suspicious for metastatic disease.  A chest X-ray indicated basilar densities that were new when compared with the previous study in August 2006. 

In a July 25, 2007 record, Dr. J.S. noted the findings of the chest CT, which also showed right pulmonary artery thrombus and possible areas of bone metastases.  The assessment was metastatic disease, suspect primary right renal cell carcinoma.  A whole body bone scan was then performed, which did not suggest osseous metastatic disease, but it was noted that most of the time renal cell carcinoma that has metastasized might not be evident in the bone tracer agent.  

In a June 2008 statement, Dr. J.S., a private urologist, indicated that the Veteran was his patient and that more likely than not, the Veteran's cancer had its etiology in the lung area and then metastasized to the renal area which caused his death.  There were no other remarks or explanations given for the opinion.  






In April 2011, in light of inconsistencies in the medical record, the claims file was referred to a VA physician for an opinion on the likelihood that the Veteran's primary cancer was lung cancer that metastasized to the kidney.  Given the available evidence in the claims file, and after a review of the records and medical literature, the VA doctor concluded that it was less likely as not (less than a 50/50 percent probability) that the Veteran's death was caused by or a result of a primary lung carcinoma with spread to the kidney.  Rather the VA doctor found that the Veteran's death was caused by a kidney cancer as the primary cancer, which metastasized to the lung.  

In her opinion, the VA doctor referred to the Veteran's longstanding history of lung complaints, smoking history, pulmonary function studies in 2004, chest X-rays in 2006, the findings of VA Agent Orange examination, and the private records in 2007 wherein the Veteran sought treatment initially for complaints related to blood in the urine followed by the discovery of masses in the kidney and lungs, blood clots in the veins associated with the kidney and the lungs, and enlarged abdominal lymph nodes.  The VA doctor noted that the masses in the lungs were suspicious for metastatic lesions, meaning the lesions had the appearance of cancer that was spread from another site.  She noted Dr. J.S.'s treatment records, wherein he referred to the lung findings as metastatic disease with a suspicion of primary right renal carcinoma, as well as his contradictory statement in June 2008 wherein he indicated that the cancer had its etiology in the lung area and metastasized to the renal area.  

The VA doctor noted that there were no records showing that a biopsy was done on the lesions in the kidney and lung and the lymph nodes.  





The VA doctor reviewed the medical literature regarding characteristic metastatic patterns of renal cell carcinoma, and she concluded that a definitive diagnosis of the primary site could not be made without direct tissue studies such as would be done with biopsy of which there were no reports.  

Analysis

The medical evidence of record does not relate the Veteran's fatal right renal carcinoma, as noted on his death certificate, to his period of service, and there is no medical evidence that the Veteran's fatal condition was related to any disability that was incurred in or aggravated during service.  Kidney cancer is not among the diseases listed for conditions that are presumed to be service-connected in veterans who have been exposed to Agent Orange through wartime service in Vietnam.  

The central issue presented in this case is whether the right renal carcinoma, which is listed as the sole cause of death on the Veteran's death certificate, was the primary cancer that metastasized to the lungs or whether the Veteran's diagnosed lung cancer was the primary cancer that metastasized to the kidney.  If lung carcinoma, rather than kidney carcinoma, is shown to be the primary cancer, service connection for the disease is established on a presumptive basis.  An autopsy was not performed and there are no records to show that prior to his death the Veteran had biopsies of the cancers found in the kidney and lungs to definitively indicate the primary site of the cancer.  

A private physician, Dr. J.S., and a VA physician have offered opinions concerning the medical question presented in this case.  





Although afforded the opportunity to do so, no evidence has been presented to explain the private physician's reversal as to the etiology of the Veteran's cancer.  In July 2007, the private physician's assessment was metastatic disease, suspect primary right renal cell carcinoma.  In June 2008, the private physician stated that more likely than not the Veteran's cancer had its etiology in the lung and then metastasized to the renal area which caused his death.  There was no explanation given for the opinion.  The opinion merely consists of a conclusory statement unaccompanied by any rationale or explanation.    

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As for the VA doctor, she reviewed the Veteran's medical history and she acknowledged the opinion in June 2008 of Dr. J.S., but she disagreed with his statement and concluded that the Veteran's kidney cancer was the primary cancer, which metastasized to the lung.  As the VA doctor reviewed the Veteran's medical history and the medical literature, and then provided a rationale for the conclusion, reached in her opinion, the Board finds that the VA opinion merits greater probative weight than the opinion provided by Dr. J.S.    



The Appellant has argued that she should be accorded the benefit-of-the-doubt in this case as the medical evidence presents a reasonable doubt regarding the cause of the Veteran's death.  A reasonable doubt exist were there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 

The death certificate, the treatment records from the time of the complaint and subsequent diagnosis of cancer, and the VA physician's opinion indicated that the primary cancer leading to death originated in the kidney and not the lung.  The one favorable medical opinion by the Veteran's private physician is deemed to be of lesser probative value than the VA opinion.  Therefore there is not an approximate balance of positive and negative evidence to which reasonable doubt can be applied.  

In view of the foregoing, the Board finds that the evidence does not show, to at least a 50 percent degree of likelihood, that the Veteran's cause of death was due to any disability incurred in service, including lung cancer as a result of Agent Orange exposure, or manifest within the year following his service.  

To the extent that the Appellant attributes the Veteran's death to lung disease, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 






Although the Appellant and family members and employer are competent to describe such symptoms as cough and breathing difficulties observed of the Veteran years before the diagnosis of lung cancer, as lay persons, not one is competent, that is, qualified through specialized education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  

The Appellant's opinion as a lay person is limited to inferences that are rationally based on her perception and does not require specialized education, training, or experience.  As a lay person, the Appellant, without specialized education, training or experience, is not competent to infer based on personal observation alone that the Veteran's lung cancer pre-existed his kidney cancer, or that the Veteran's cause of death was related to service or to service incurred disability.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the etiology of the Veteran's cancers or on his cause of death.

For these reasons, the Board rejects the Appellant's statements as competent evidence to substantiate the claim that the cause of the Veteran's death was related to service or a result of service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 




In sum, the weight of the competent and credible evidence demonstrates that the Veteran's cause of death was not related to disability or disease incurred in service or manifested in the first post-service year, or to service-connected disability.  As the preponderance of the evidence is against the Appellant's claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


